         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 1 of 25




 1   Steve W. Berman (pro hac vice)
     Robert F. Lopez (pro hac vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Ave., Suite 2000
 3   Seattle, WA 98101
     Telephone: (206) 623-7292
 4   Facsimile: (206) 623-0594
     steve@hbsslaw.com
 5   robl@hbsslaw.com

 6   Shana E. Scarlett (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 7   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 8   Telephone: (510) 725-3000
     Facsimile: 510) 725-3001
 9   shanas@hbsslaw.com

10   Joseph M. Vanek
     Eamon P. Kelly
11   SPERLING & SLATER, P.C.
     55 W. Monroe Street, 32nd Floor
12   Chicago, IL 60603
     Telephone: (312) 676-5845
13   Facsimile: (312) 641-6492
     jvanek@sperling-law.com
14   ekelly@sperling-law.com
15   Attorneys for the Cameron Plaintiffs and the Proposed Classes
16
     [Additional counsel listed on the signature page]
17

18

19
                                     UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
                                            OAKLAND DIVISION
22
     DONALD R. CAMERON, et al.,                          No. 3:19-cv-03074-YGR
23

24                          Plaintiffs,                  JOINT CASE MANAGEMENT
                                                         STATEMENT
25            v.
                                                         DATE:       October 7, 2019
26   APPLE INC.,                                         TIME:       2:00 p.m.
                                                         JUDGE:      Hon. Yvonne Gonzalez Rogers
27                                                       CTRM:       1 – 4th Floor
                            Defendant.
28


     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 2 of 25




 1
     BARRY SERMONS, on behalf of himself      No. 3:19-cv-3796-YGR
 2   and all others similarly situated,

 3                          Plaintiff,

 4            v.
 5
     APPLE INC., a California corporation
 6
                            Defendant.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 3 of 25




 1            Pursuant to the Standing Order for All Judges of the Northern District of California and Civil

 2   Local Rule 16-9, and this Court’s Order Granting Administrative Motions to Relate Cases (ECF No.

 3   1681), Plaintiffs Donald R. Cameron, Pure Sweat Basketball, Inc., and Barry Sermons (collectively,

 4   “Developer Plaintiffs”) and Apple Inc. (“Apple”) (collectively, the “Parties”) submit this Joint Case

 5   Management Statement.

 6            Apple’s Statement: Plaintiffs insist that the Parties submit two joint Case Management

 7   Statements—one between Apple and Consumer Plaintiffs2, and one between Apple and Developer

 8   Plaintiffs—even though the subject matter (and Apple’s positions) are almost identical. This seems

 9   like precisely the sort of duplication of effort that this Court sought to prevent when it ordered

10   relation and set a single Case Management Conference (“CMC”) for all of the Related App Store

11   Actions. Apple believes a single Case Management Statement (“CMS”) should be jointly submitted

12   by the Parties to all of the related lawsuits brought by Plaintiffs based on Apple’s App Store business

13   model.

14            Developer Plaintiffs’ Statement: While the Developer Plaintiffs will endeavor and have

15   endeavored to cooperate and coordinate where possible, while observing the distinctions between the

16   consumer and developer litigation, the Court’s order regarding this CMS and the upcoming CMC

17   contemplates separate CMS filings (see Cameron, ECF No. 40). The Developer Plaintiffs have

18   worked together, and with Apple, on this document, even though their cases have not yet been

19   consolidated.

20            1.       JURISDICTION & SERVICE
21            The parties agree that this Court has subject matter jurisdiction pursuant to Sections 4 and 15

22   of the Clayton Act, 15 U.S.C. § 15 and 15 U.S.C. § 26, respectively. Additionally, the Court has

23   subject matter jurisdiction over these actions pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1337, and 28

24

25       1
           Unless otherwise noted, all ECF references are to the docket in In re Apple iPhone Antitrust
     Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”).
26       2
           In addition to relating the two lawsuits filed by Developer Plaintiffs to Pepper (ECF No. 168),
27   the Court also related another action filed by consumers, Lawrence v. Apple, Inc., 4:19-cv-02852-
     YGR (“Lawrence”) to Pepper (ECF No. 145). The Pepper and Lawrence plaintiffs are collectively
28   referred to as the “Consumer Plaintiffs.”

     JOINT CASE MANAGEMENT STATEMENT - 1
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 4 of 25




 1   U.S.C. § 1367. Apple has been served with the complaint in each of the cases filed by Consumer

 2   Plaintiffs and Developer Plaintiffs.

 3            2.       FACTS
 4            Developer Plaintiffs’ statement:

 5            Substantive summary

 6            Plaintiffs in both matters are developers who sell iOS apps or in-app products (which

 7   includes subscriptions) in Apple’s exclusive App Store. Among other claims, they allege in their

 8   suits that Apple has acquired and maintained monopoly (or, alternatively, monopsony) power as it

 9   relates to the distribution of iOS apps and in-app products, including sales of subscriptions, via the

10   App Store. They also allege that Apple abuses its power by mandating minimum and end-in-$.99

11   pricing for paid apps and other digital products sold through the App Store. They allege that Apple’s

12   iron-fisted exclusion of competition results in the App Store being hopelessly overcrowded, such that

13   consumers cannot find their digital products. Additionally, they contend that Apple has overcharged

14   developers for distribution services (or underpaid them for their digital products), and that its

15   practices have led to lost profits and decreased output and innovation, all to the detriment of

16   competition.3

17            All Developer Plaintiffs allege violations of Section 2 of the Sherman Act under monopoly
18   and attempted monopoly theories, as well as under alternative monopsony and attempted monopsony
19   theories. They also allege violations of California’s Unfair Competition Law. Further, they ask that

20   the Court certify a federal law class on a nationwide basis and a proposed California-law class on a

21   nationwide basis, or, alternatively with respect to their California-law claim, and at a minimum, that

22   the Court certify a California-resident class based on California law.

23

24

25

26

27       3
          These and other characterizations are mere summaries. Developer Plaintiffs’ current
28   allegations are set forth in their complaints.

     JOINT CASE MANAGEMENT STATEMENT - 2
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 5 of 25




 1            Procedural summary

 2            Mr. Cameron and his fellow plaintiff, Pure Sweat Basketball, Inc., filed their proposed class

 3   action suit in this judicial district on June 4, 2019. Mr. Sermons filed his complaint in this judicial

 4   district on June 28, 2019.

 5            Apple’s statement: Apple launched the App Store in July 2008, alongside the iPhone 3G,

 6   about a year after it introduced the original iPhone. The App Store revolutionized the way

 7   consumers find, purchase, and install software applications. At the same time, Apple introduced a

 8   software development kit (“SDK”) offering powerful tools to developers for the design of apps that

 9   were more functional, better looking, and more advanced than those available in any other app

10   marketplace. The App Store has exponentially expanded developer options and consumer choice

11   while providing world-class security, strict user privacy, and unprecedented app quality, all

12   seamlessly integrated into Apple’s cutting-edge devices.

13            Consumer Plaintiffs nonetheless brought claims alleging that (1) Apple unlawfully

14   maintained the App Store as the exclusive distribution ecosystem for iOS apps, and (2) charged a

15   supracompetitive commission on each paid app sold. Developer Plaintiffs brought lawsuits making

16   similar allegations, albeit almost a decade later.

17            The allegations in Plaintiffs’ complaints confirm that these lawsuits are misplaced: Apple is
     no monopolist, and its business model is demonstrably procompetitive. The App Store is part of the
18
     iOS ecosystem, which was designed from the ground up for the use, development, sale, and
19
     distribution of apps. It was the first platform of its kind, and Apple committed to making it a safe
20
     and trusted place for customers to discover and download apps, and a great business opportunity for
21
     all developers. The App Store has exponentially expanded consumer choice, putting access to well
22
     over a million applications and services at consumers’ fingertips. Security and seamless
23
     performance are at the core of Apple’s iOS ecosystem, and Apple holds iOS apps to a high standard
24
     for privacy and content. Apple’s App Store curation efforts—through which it reviews every app
25
     and every update—are a vital driver of the consumer appeal and business success of Apple mobile
26
     devices and iOS apps. Apple devotes enormous effort to the review process, using a combination of
27   automated resources and hundreds of human experts covering 81 languages across three time zones.
28

     JOINT CASE MANAGEMENT STATEMENT - 3
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 6 of 25




 1   It reviews 100,000 apps a week, with a 40% initial rejection rate. One of the top reasons for

 2   rejection is user privacy.

 3            Under this model, app developers have gained instant access to hundreds of millions of

 4   consumers and receive 70% of revenues associated with sales on the App Store as opposed to the

 5   typical 30% in the traditional retail model. Meanwhile, Apple continually invests enormous
     resources in maintaining and improving its devices, its software, and the App Store itself. Apple’s
 6
     innovations in iOS, for example, open up new avenues for app development, such as augmented
 7
     reality capabilities. In short, Apple has created whole new industries by connecting developers and
 8
     consumers of unique products.
 9
              Competition, both inside and outside the App Store, is fierce, and Plaintiffs do not even
10
     attempt to allege any anticompetitive foreclosure—nor could they. Consumers enjoy choices and
11
     competition at every level: for devices, platforms, and individual apps. And Apple competes against
12
     some of the largest companies in the world. It is common knowledge that the protection of consumer
13
     privacy is an essential part of the Apple brand and a major differentiator in the competition between
14
     operating systems and devices. While the great majority of apps available through the App Store can
15
     be found on competing platforms—including app marketplaces owned and operated by other major
16
     technology companies—consumers can rest assured that the App Store is a trusted environment and
17
     iOS apps are safe.
18
              3.       LEGAL ISSUES
19
              Developer Plaintiffs’ statement: Among the legal issues raised by Developer Plaintiffs’
20
     complaints, including the consolidated complaint they will file, are:
21
              Whether Apple has unlawfully achieved and maintained monopoly or, alternatively,
22
     monopsony, power in one or more relevant markets or sub-markets for iOS distribution services, or
23
     for retailing iOS applications and other digital products (including subscriptions) in violation of
24
     Section 2 of the Sherman Act, 15 U.S.C. § 2, such that the Developer Plaintiffs and the proposed
25
     classes are entitled to treble damages and injunctive relief as requested in their complaints;
26

27

28

     JOINT CASE MANAGEMENT STATEMENT - 4
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 7 of 25




 1            Whether Apple has violated California’s Unfair Competition Law with respect to the conduct

 2   alleged in the Developer Plaintiffs’ complaints, such that the Developer Plaintiffs and the proposed

 3   classes are entitled to restitution and injunctive relief as requested in their complaints; and

 4            Whether a class or classes should be certified pursuant to Fed. R. Civ. P. 23, including

 5   pursuant to sections (b)(1), (b)(2), and/or (b)(3).

 6            Apple’s statement: It is Apple’s position that, in addition to those listed by Developer

 7   Plaintiffs above, central legal issues in dispute include all elements of a claim under Sherman Act

 8   Section 2 and Clayton Act Sections 4 and 15, and all elements of a claim under California’s Unfair

 9   Competition Law, and may also include (but are not limited to) the following: whether Plaintiffs

10   have defined legally cognizable markets; whether Plaintiffs can prove anticompetitive or

11   exclusionary conduct by Apple under any recognized theory; whether Plaintiffs can prove a lack of

12   legitimate business justification for Apple’s conduct; whether Plaintiffs can prove that the alleged

13   conduct has harmed competition; whether Plaintiffs suffered causal injury; whether Plaintiffs

14   suffered antitrust injury and damages; whether Plaintiffs’ claims are barred, in whole or in part, by

15   the applicable statutes of limitations; and whether any affirmative defense applies.

16            4.       MOTIONS
17            Following service of each complaint, Apple moved separately to relate the Cameron and

18   Sermons cases to the Pepper consumer matter, N.D. Cal. No. C 11-06714-YGR. (Pepper ECF Nos.

19   150, 163.) After briefing, including supplemental briefing filed by both sides, the Court granted

20   Apple’s motion on August 22, 2019. (Pepper ECF No. 168.)

21            There is a pending motion for the appointment of leadership in the developer litigation.

22   (Cameron, ECF No. 49.) At present, the parties anticipate one or more motions to dismiss.

23   Furthermore, the parties anticipate motions for summary judgment by each side. And the Developer

24   Plaintiffs anticipate filing one or more motions for class certification. Apple reserves the right to

25   bring any other future motions.

26            5.       AMENDMENT OF PLEADINGS
27            Developer Plaintiffs and Apple have met and conferred, and Developer Plaintiffs have agreed

28   to file a consolidated complaint. Developer Plaintiffs anticipate filing their consolidated complaint

     JOINT CASE MANAGEMENT STATEMENT - 5
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 8 of 25




 1   on September 30, 2019. The Parties have agreed that Developer Plaintiffs, at their election, may file

 2   an amended consolidated complaint, in lieu of an opposition, in response to a motion to dismiss filed

 3   by Apple. The Parties have agreed that Developer Plaintiffs will file such an amended consolidated

 4   complaint within 30 days of being served with Apple’s motion to dismiss.

 5            Developer Plaintiffs’ statement:

 6            The Developer Plaintiffs reserve the right to seek to file one or more additional amended

 7   complaints beyond the consolidated complaint or any amended consolidated complaint, as may be

 8   merited or appropriate, at their election.

 9            6.       EVIDENCE PRESERVATION
10            The Parties confirm that they have reviewed the Guidelines Relating to the Discovery of

11   Electronically Stored Information (“ESI Guidelines”) and that they have held meet-and-confer

12   sessions pursuant to Fed. R. Civ. P. 26(f), including with respect to reasonable and proportionate

13   steps taken to preserve evidence relevant to the issues reasonably evident in this action. The Parties

14   are also working on an ESI stipulation and agree that ESI should be a topic for continued discussion.

15            7.       DISCLOSURES
16            The Parties have agreed to exchange initial disclosures by October 14, 2019.

17            8.       DISCOVERY
18            No discovery has been conducted by either Developer Plaintiffs or Apple to-date. The

19   Parties agree that discovery can begin immediately. The Parties’ further proposals regarding the

20   discovery are set forth below and in the attached Exhibits A and B.

21            Developer Plaintiffs’ statement:

22            Developer Plaintiffs will seek production of any pertinent material that may already have

23   been produced to—or that will be produced to—governmental agencies, regulators, or legislative

24   bodies, domestic or foreign.

25            Developer Plaintiffs intend to serve requests for production on the defendant within two

26   weeks of filing their consolidated complaint, with the expectation that such service will further aid

27   the Parties as they continue to confer with regard to discovery issues. Developer Plaintiffs propose

28

     JOINT CASE MANAGEMENT STATEMENT - 6
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
         Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 9 of 25




 1   that any production of documents to Consumer Plaintiffs be produced simultaneously to the

 2   Developer Plaintiffs.

 3            Developer Plaintiffs note that in large complex antitrust cases, the clear trend among district

 4   courts, including those in this Circuit, is to order the early production of documents produced by

 5   defendants to governmental entities even before the consolidated complaint is filed. See, e.g., In re

 6   Lithium Ion Batteries Antitrust Litigation, No. 13-md-02420, 2013 U.S. Dist. LEXIS 72868, *25-32

 7   (N.D. Cal. May 21, 2013) (requiring production of DOJ documents before consolidated amended

 8   complaints were filed); In re Resistors Antitrust Litig., No. 5:15-cv- 03820 (N.D. Cal. 2016), ECF

 9   No. 112, Minute Entry (“All DOJ documents are to be voluntarily produced to Plaintiffs by

10   4/29/2016. The Consolidated Amended Complaint shall be filed by 5/27/2016”); see also In re

11   Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices & Prods. Liab. Litig., No. 10-

12   ML-02151 (C.D. Cal. June 1, 2010), ECF No. 180, “Order No. 3,” at 2 (ordering production of

13   documents already produced to the government prior to the filing of the consolidated complaint).

14            For these reasons, the Court should order Apple to produce to the Developer Plaintiffs all

15   pertinent material already provided to governmental entities no later than October 21, 2019, or as

16   soon as such material is produced to governmental entities, as explicitly authorized by Rule 26(d)(1)

17   (allowing for discovery before the parties have conferred as required by Rule 26(f) “when authorized

18   . . . when authorized . . . by stipulation, or by court order.”).

19            As Apple noted in its motion to relate Cameron to Pepper: “Plaintiffs will presumably seek . .

20   . discovery into market conditions, barriers to entry, the 30% commission, the costs associated with

21   operating the App Store, and the business justifications for Apple’s business model, just to provide a

22   few examples.” (ECF No. 150 at 3.) Developer Plaintiffs concur insofar as this statement goes.

23            More broadly and additionally, Developer Plaintiffs presently anticipate seeking discovery

24   from Apple and appropriate third-parties regarding or consisting of: relevant market/sub-market

25   considerations; App Store-related profits and margins; apps and related digital products sold in the

26   App Store, including pricing and volume data; discoverability in the App Store of apps and related

27   digital products; pertinent technical, hardware, and software considerations; pertinent contracts,

28   policies, and practices, including as to pricing policies and mandates; the $99 annual fee charged to

     JOINT CASE MANAGEMENT STATEMENT - 7
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 10 of 25




 1   App Store developers (and any other such fees); in-app purchasing mandates, requirements to use

 2   Apple payment processing, and the details thereof; materials regarding competition or the lack

 3   thereof; the newly launched Apple Arcade and iPad OS; and Apple’s competition with iOS

 4   developers, among related and other matter raised in plaintiffs’ individual complaints and the

 5   consolidated complaint to follow. Again, Developer Plaintiffs plan to serve first RFPs on Apple by

 6   October 11, 2019.

 7            Additionally, Developer Plaintiffs will seek: materials produced to the Consumer Plaintiffs;

 8   any materials produced to any federal or state governmental entity, domestic or foreign, including

 9   any legislative entities, regarding any pertinent matters, to include but not be limited to materials

10   produced to the Committee on the Judiciary of the U.S. House of Representatives in response to its

11   requests dated September 13, 2019.

12            Developer Plaintiffs acknowledge that there may be overlapping discovery needs among the

13   developers and consumers. However, Developer Plaintiffs note that the developer and consumer

14   cases are different, with some of the variances noted and described in the Supreme Court’s decision

15   in Pepper. See, e.g., Pepper v. Apple Inc., 139 S. Ct. 1514, 1525 (2019). Developer Plaintiffs

16   anticipate that their discovery needs will differ in some regards from those of the consumers.

17            Contrary to Apple’s statement below, the Developer Plaintiffs have not declined to agree to
18   its proposed Exhibit A. Rather, the Developer Plaintiffs are reviewing this proposal and its
19   individual terms (including its paragraph 5), and they will respond to Apple prior to the CMC

20   scheduled for October 7, 2019. Also, in any event, the Developer Plaintiffs will continue to listen to

21   all reasonable proposals for discovery coordination, and to respond accordingly and reasonably.

22            Finally, as to Apple’s professed bafflement as to what production to government entities

23   could be of pertinence here, the Developer Plaintiffs cite above to document requests made by a

24   Congressional Committee on September 13, 2019. Plaintiffs do not yet know if other governmental

25   entities have made similar or other requests to Apple for documents related to its App Stores, as they

26   may pertain to iOS developers, including as to Apple’s fees and commissions (or de facto wholesale

27   payments for apps and in-app products, including subscriptions).

28

     JOINT CASE MANAGEMENT STATEMENT - 8
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 11 of 25




 1            Apple’s statement:

 2            Plaintiffs’ Refusal to Stipulate to Discovery Coordination Contravenes the Court’s Ruling on

 3   Relation and will Result in Massive Inefficiency. As the Court observed, the Developer Plaintiffs’

 4   and Consumer Plaintiffs’ claims are “underlined by the same operative facts” and “discovery will

 5   overlap.” ECF No. 168. That is unquestionably correct and thus, to “avoid unduly burdensome

 6   duplication of effort,” Apple has proposed that the Parties stipulate to requirements for coordination

 7   of discovery in the Related App Store Actions as set forth in Exhibit A. Consumer Plaintiffs have

 8   agreed to stipulate to the procedures in Exhibit A. Pepper, ECF No. 174; Lawrence, ECF No. 29.

 9   Developer Plaintiffs, on the other hand, have declined to adopt these practical, nonburdensome and

10   commonly employed methods for coordination across matters (except – inexplicably – for paragraph

11   5), claiming they have not been presented with a stipulation and that they are still reviewing Exhibit

12   A.4 This is not an unusual situation. Courts routinely require discovery coordination in cases

13   brought by different plaintiffs involving the same operative facts. See, e.g., Schueneman v. Arena
14   Pharm., Inc., No. 10-CV-1959-BTM-BLM, 2011 WL 3475380, at *2 (S.D. Cal. Aug. 8, 2011)
15   (ordering coordinated discovery where cases “arise[] out of the same facts and involve[] similar legal
16   issues”). The Court observed as much in its Order Allowing Additional Submissions regarding
17   relation. ECF No. 156 (analogizing the Consumer and Developer cases to “other antitrust cases
18   where the defendant is the same but the plaintiffs are different, such as [cases brought by] direct
19   purchasers and indirect purchasers” which are “routinely related” to achieve “[s]ignificant

20   economies”). Developer Plaintiffs continue to invoke the Supreme Court’s decision in Pepper to

21   bolster their assertion that there is some significant difference between the factual allegations in

22   Developer and Consumer Plaintiffs’ cases that makes coordination untenable. But the Court already

23   concluded that Developer Plaintiffs “misconstrue the Supreme Court’s statement regarding

24   conflicting claims to the common fund. The Supreme Court’s statement does not, as plaintiffs

25
              4
26                    At the same time, attorneys for Developer Plaintiffs tout their commitment to
     litigating this case “efficiently and effectively” in their Motion for Appointment of Interim Lead
27   Counsel. ECF No. 49. Similarly, they highlight their efforts to coordinate a joint 26(f) conference
     involving all parties. Acceptance of the procedures in Exhibit A will considerably advance
28   continued adherence to principles of efficiency and cooperation.

     JOINT CASE MANAGEMENT STATEMENT - 9
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 12 of 25




 1   suggest, mean that the property at issue is not substantially similar.” ECF No. 168 at 2. Apple will

 2   not agree to relax any discovery limitation under the Federal Rules of Civil Procedure (including

 3   deposition limitation) absent agreement by Plaintiffs on coordination.

 4            Developer Plaintiffs’ Demand for “Pertinent Material” Produced to Governmental

 5   Authorities Is Improper and Irretrievably Vague. There is no dispute: Apple agrees that the Parties

 6   can and should proceed to discovery. Developer Plaintiffs demand that Apple make an “early

 7   production of documents produced … to governmental entities” without providing any inkling as to

 8   what documents or which governmental authorities they are referring to. Developer Plaintiffs should

 9   be required to serve discovery requests and identify the materials they refer to with sufficient

10   particularity, as in the ordinary course. It is not Apple’s job to divine what Developer Plaintiffs

11   mean by “pertinent documents.” In any event, there have been no such productions as far as Apple is

12   concerned.

13            A.       Proposed limitations or modifications of the discovery rules
14            Depositions. Developer Plaintiffs’ position is relief from the limitation on the number of

15   depositions set forth in Rule 30(a)(2) is necessary and appropriate. As noted above, Apple asserts

16   that no discovery limitation under the Federal Rules of Civil Procedure (including deposition

17   limitation) should be relaxed absent agreement by Plaintiffs on coordination. The parties will meet

18   and confer to attempt to propose to the Court a stipulated deposition protocol to govern depositions

19   in this action.

20            Document subpoenas to non-parties. The parties agree to follow the procedure as set forth in

21   Exhibit A with respect to non-parties producing materials in response to Fed. R. Civ. P. 45 document

22   subpoenas in this action.

23            Expert discovery. The parties are negotiating a stipulation to govern expert discovery.

24            Service. Service of any documents not filed via ECF, including pleadings, discovery

25   requests, subpoenas for testimony or documents, expert disclosure, and delivery of all

26   correspondence, whether under seal or otherwise, shall be by email to all attorneys for the receiving

27   party; the parties will provide each other with “service lists” that can be used to serve documents. In

28   the event the volume of served materials is too large for email and requires electronic data transfer

     JOINT CASE MANAGEMENT STATEMENT - 10
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 13 of 25




 1   by file transfer protocol or a similar technology, or overnight delivery, the serving party will

 2   telephone or email the other side’s principal designee when the materials are sent to provide notice

 3   that the materials are being served. For purposes of calculating discovery response times under the

 4   Federal Rules of Civil Procedure, electronic delivery shall be treated the same as hand delivery.

 5            9.       CLASS ACTIONS
 6            Developer Plaintiffs’ statement:

 7            Developer Plaintiffs propose that a class or classes be certified pursuant to Fed. R. Civ. P.

 8   23(a), 23(b)(1), 23(b)(2), and 23(b)(3), or some combination thereof. They further propose to file a

 9   motion for class certification pursuant to their proposed schedule as set forth below, though they

10   request leave to ask the Court to modify the schedule for their motion (and otherwise) depending on

11   developments in the case, including with respect to discovery.

12            Apple’s statement: Apple disputes that Plaintiffs may obtain class certification pursuant to

13   Fed. R. Civ. P. 23, or that Plaintiffs may establish a classwide basis for awarding monetary or

14   equitable relief.

15            10.      RELATED CASES
16            On June 12, 2019, this Court issued an order finding that Lawrence was related to Pepper.5

17   ECF No. 145. Consumer Plaintiffs anticipate filing a stipulation and proposed order consolidating
18   Lawrence with the lead case, In re Apple iPhone Antitrust Litigation, Case No. 4:11-cv-06714-YGR.
19   On August 22, 2019, this Court issued an order finding that Cameron and Sermons are related to

20   Pepper. ECF No. 168. The Parties are not aware of other related cases or proceedings pending

21   before another judge of this Court, or before another court or administrative body.

22            11.      RELIEF
23            Developer Plaintiffs’ statement: Plaintiffs, on their own behalf, and on behalf of the

24   proposed classes, seek all appropriate relief, to include, but not be limited to, injunctive relief;

25   declaratory relief; as well as monetary relief, whether by way of restitution or damages, including

26
         5
27         On November 15, 2012, the Court issued an order finding that Ward was related to Pepper.
     ECF No. 92. The Ward plaintiffs assert antitrust claims relating to Apple’s decision to initially offer
28   the iPhone in the United States exclusively to AT&T Mobility voice and data services.

     JOINT CASE MANAGEMENT STATEMENT - 11
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 14 of 25




 1   treble damages, or other multiple or punitive damages, or restitution, where mandated by law or

 2   equity or as otherwise available; together with recovery of their costs of suit, including their

 3   reasonable attorneys’ fees, costs, expenses (including expert witness fees), and pre- and post-

 4   judgment interest to the maximum extent available at law or equity.

 5            Apple’s statement: Apple disputes that Plaintiffs are entitled to any relief, or that Plaintiffs

 6   can establish a classwide basis for awarding monetary or equitable relief. Apple reserves all of its

 7   defenses to individualized remedies (assuming Plaintiffs are able to establish liability, which Apple

 8   vigorously contests).

 9            12.      SETTLEMENT AND ADR
10            No settlement discussions in any of the Developer Plaintiffs’ cases have taken place to-date.

11   The Parties have discussed ADR generally; their ADR options; and they have filed their ADR

12   certifications in each case. The Parties elect private mediation before a mutually agreeable third

13   party, but believe that it is premature to select any deadlines or processes. They anticipate that

14   settlement discussions may be appropriate following dispositive motions practice or class

15   certification proceedings; following substantial production in response to discovery requests; or at

16   other times to be determined as the developer case proceeds.

17            13.      CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
18            The Parties respectfully decline assignment to a magistrate judge for all further proceedings

19   in the Related App Store Actions.

20            14.      OTHER REFERENCES
21            The Parties agree that this case is not suitable for reference to binding arbitration and/or to a

22   special master. Because all known related cases are currently pending before this Court, it is not

23   necessary to refer these cases to the Judicial Panel on Multidistrict Litigation.

24            15.      NARROWING OF ISSUES
25            At this stage, the Parties agree it is too early to identify potential ways to expedite the

26   presentation of evidence at trial or otherwise narrow the Related App Store Actions by agreement or

27   motion. No party has requested bifurcation of issues, claims, or defenses.

28

     JOINT CASE MANAGEMENT STATEMENT - 12
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 15 of 25




 1            16.      EXPEDITED TRIAL PROCEDURE
 2            The parties agree that this case is not suitable for handling under the Expedited Trial
 3   Procedure of General Order No. 64.
 4            17.      SCHEDULING
 5            Apple and the Consumer Plaintiffs negotiated and reached agreement on a case schedule.

 6   Apple likewise sought to bridge the remaining gaps with the Developer Plaintiffs, but no agreement

 7   was achieved. The respective proposals are set forth in the attached Exhibit B. Apple’s view is that

 8   the Developer Plaintiffs’ proposal could easily be adjusted to fall into line with that offered by Apple

 9   and the Consumer Plaintiffs and that the cases should be on a single schedule. With that said, Apple

10   believes that its schedule is only feasible if the Developer Plaintiffs adhere to Apple’s proposed
11   discovery coordination protocol in Exhibit A. Any duplication of discovery efforts will create
12   unnecessary burdens and will delay the Parties’ ability to conclude discovery in a timely manner.
13   Similarly, overbroad and unnecessary discovery requests, including for unreasonable numbers of
14   custodians and unlimited productions of documents and data, will impair the parties’ ability to meet
15   this schedule. Apple expects the scope of Plaintiffs’ discovery will be proportional to their proposed
16   timeframe for completion of discovery.
17            Developer Plaintiffs’ statement:
18            As stated above, the Developer Plaintiffs plan to continue to cooperate with Apple, and with
19   Apple and the Consumer Plaintiffs, wherever reasonable in the prosecution of their case, while at the

20   same time observing and honoring the differences between the developer matter and the consumer

21   matter. As for their proposed schedule, the Developer Plaintiffs will seek to advance the developer

22   matter through motions and to trial as reasonably as case developments, including discovery, allow.

23   Much will depend on Apple’s responses and any objections to discovery requests, and its willingness

24   to resolve any disputes meaningfully, and expeditiously. The Developer Plaintiffs reserve the right

25   to ask for modifications to any schedule ordered by the Court, including on the basis of their present

26   proposals as stated in the scheduling exhibit attached hereto. They do not agree with the proposition

27   that that the scope of their discovery efforts should in way be limited or “proportional” to their

28

     JOINT CASE MANAGEMENT STATEMENT - 13
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 16 of 25




 1   proposed schedule. To the contrary, the Developer Plaintiffs plan to pursue whatever discovery is

 2   necessary in order to prosecute their case through trial, including as to class certification.

 3            18.      TRIAL
 4            Developer Plaintiffs have demanded a jury trial and presently expect the trial to last 10 days.

 5   Apple also demanded a jury trial, but believes that it is premature to estimate the length of trial

 6   before any discovery has been taken.

 7            19.      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
 8            Apple has filed its Certifications of Interested Entities or Persons in Pepper (ECF No. 13),

 9   Lawrence (ECF No. 16), Cameron (ECF No. 18), and Sermons (ECF No. 29).

10            Developer Plaintiffs’ Certification: The corporate plaintiff, Pure Sweat Basketball, Inc., has

11   also filed its Certification of Interested Entities or Persons. (See Cameron, ECF No. 52.)

12            Apple’s Certification: Pursuant to Civil L.R. 3-15, the undersigned certifies that other than

13   the named parties, there is no such interest to report.6

14            20.      PROFESSIONAL CONDUCT
15            The parties confirm that all attorneys of record for the parties have reviewed the Guidelines
16   for Professional Conduct for the Northern District of California.
17            21.      OTHER
18            Quarterly status conferences
19            Developer Plaintiffs’ statement:

20            A complex antitrust class action presents special case management issues, in particular the

21   efficient and timely completion of discovery. Given the issues likely to arise in the course of

22   litigating this matter, plaintiffs believe that these actions would benefit from quarterly status

23   conferences in person or by telephone on dates and at times convenient for the Court. See Manual for

24   Complex Litigation, Fourth §11.22 (2004).

25            To the extent status conferences are held quarterly or at other intervals, the Developer

26   Plaintiffs propose that the parties jointly filing a Status Conference Report seven days in advance of

27
         6
28           Apple intends to file an amended Certification in Pepper certifying same.

     JOINT CASE MANAGEMENT STATEMENT - 14
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 17 of 25




 1   a scheduled Status Conference setting forth what issues, if any, there are for discussion with or

 2   resolution by the Court.

 3            Apple’s statement: Apple defers to the Court’s determination regarding scheduling of future

 4   status conferences and will work with both groups of Plaintiffs to file joint case management

 5   statements in advance of any such conference pursuant to the Court’s local rules.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT - 15
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 18 of 25




 1   DATED: September 30, 2019              HAGENS BERMAN SOBOL SHAPIRO LLP

 2                                          By        /s/ Steve W. Berman
                                                    Steve W. Berman
 3                                          Steve W. Berman (pro hac vice)
                                            Robert F. Lopez (pro hac vice)
 4                                          HAGENS BERMAN SOBOL SHAPIRO LLP
 5                                          1301 Second Avenue, Suite 2000
                                            Seattle, WA 98101
 6                                          Telephone: (206) 623-7292
                                            Facsimile: (206) 623-0594
 7                                          steve@hbsslaw.com
                                            robl@hbsslaw.com
 8
                                            Shana E. Scarlett (SBN 217895)
 9                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                            715 Hearst Avenue, Suite 202
10                                          Berkeley, CA 94710
                                            Telephone: (510) 725-3000
11
                                            Facsimile: (510) 725-3001
12                                          shanas@hbsslaw.com

13                                          Joseph M. Vanek (pro hac vice)
                                            Eamon Kelly (pro hac vice)
14                                          SPERLING & SLATER, P.C.
                                            55 W. Monroe Street, 32nd Floor
15                                          Chicago, IL 60603
                                            Telephone: (312) 676-5845
16                                          Facsimile: (312) 641-6492
                                            jvanek@sperling-law.com
17                                          ekelly@sperling-law.com
18
                                            Attorneys for the Cameron Plaintiffs and the Proposed
19                                          Classes

20                                          By       /s/ R. Alexander Saveri
                                                   R. Alexander Saveri
21                                          Guido Saveri (22349)
                                            R. Alexander Saveri (173102)
22                                          Cadio Zirpoli (179108)
                                            SAVERI & SAVERI, INC.
23                                          706 Sansome Street
                                            San Francisco, CA 94111
24
                                            Telephone: (415) 217-6810
25                                          guido@saveri.com
                                            rick@saveri.com
26                                          cadio@saveri.com

27

28

     JOINT CASE MANAGEMENT STATEMENT - 16
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 19 of 25




 1                                          By        /s/ Jonathan M. Jagher
                                                    Jonathan M. Jagher
 2                                          Kimberly A. Justice (pro hac vice)
                                            Jonathan M. Jagher (pro hac vice)
 3                                          FREED KANNER LONDON & MILLEN, LLC
                                            923 Fayette Street
 4                                          Conshohocken, PA 19428
 5                                          Telephone: (610) 234-6487
                                            kjustice@fklmlaw.com
 6                                          jjagher@fklmlaw.com

 7                                          Douglas A. Millen (pro hac vice)
                                            Brian M. Hogan (pro hac vice)
 8                                          FREED KANNER LONDON & MILLEN, LLC
                                            2201 Waukegan Road, #130
 9                                          Bannockburn, IL 60015
                                            Telephone: (224) 632-4500
10                                          dmillen@fklmlaw.com
11                                          bhogan@fklmlaw.com

12                                          Attorneys for Barry Sermons and the Proposed Classes

13

14   DATED: September 30, 2019     By:      /s/ Cynthia E. Richman
                                            GIBSON, DUNN & CRUTCHER LLP
15
                                            THEODORE J. BOUTROUS JR. (SBN 132099)
16                                          tboutrous@gibsondunn.com
                                            RICHARD J. DOREN (SBN 124666)
17                                          rdoren@gibsondunn.com
                                            DANIEL G. SWANSON (SBN 116556)
18                                          dswanson@gibsondunn.com
                                            MELISSA PHAN (SBN 266880)
19                                          mphan@gibsondunn.com
                                            GIBSON, DUNN & CRUTCHER LLP
20                                          333 South Grand Avenue
                                            Los Angeles, CA 90071-3197
21                                          Telephone: 213.229.7000
                                            Facsimile: 213.229.7520
22
                                            CYNTHIA E. RICHMAN (D.C. Bar No. 492089;
23                                          appearance pro hac vice)
                                            crichman@gibsondunn.com
24                                          GIBSON, DUNN & CRUTCHER LLP
                                            1050 Connecticut Avenue, N.W.
25                                          Washington, DC 20036-5306
                                            Telephone: 202.955.8234
26                                          Facsimile: 202.530.9691

27                                          Attorneys for Defendant Apple Inc.

28

     JOINT CASE MANAGEMENT STATEMENT - 17
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 20 of 25




 1    EXHIBIT A (as proposed by Apple; under consideration by the Developer Plaintiffs as of the
                         date of this Joint Case Management Statement)
 2                            COORDINATION OF DISCOVERY
 3            1.       App Store Plaintiffs shall coordinate discovery efforts to minimize expenses and

 4   facilitate the orderly and efficient progress of the Related App Store Actions. Consumer Plaintiffs

 5   and Developer Plaintiffs shall consult in good faith and engage in reasonable efforts to coordinate

 6   discovery and jointly resolve any disputes concerning discovery they are seeking so as to avoid

 7   duplication and unnecessary burden. To the extent discovery is served by any Plaintiff, such
     Plaintiff shall avoid duplicating discovery requests previously served by any other Plaintiffs.
 8
              2.       Future discovery requests, future responses to discovery requests, and future
 9
     discovery produced in response to such requests by parties and non-parties in any of the Related App
10
     Store Actions shall be served on counsel for all parties in the Related App Store Actions.
11
              3.       Witnesses should only be deposed once. All parties in the Related App Store Actions
12
     who wish to question a witness should participate in a single deposition. The Parties must coordinate
13
     regarding deposition noticing and scheduling. If a witness is to testify pursuant to both Fed. R. Civ.
14
     P. 30(b)(1) and Fed. R. Civ. P. 30(b)(6), the witness should sit for a single deposition, with multiple
15
     days being scheduled consecutively to the extent possible.
16
              4.       All discovery-related meet and confers with Apple shall include representatives of all
17   Plaintiffs where practical and where the issues relate to all Plaintiffs. Plaintiffs will work together to
18   include representatives from the other Plaintiffs at all discovery meet and confers where appropriate.
19            5.       The Parties must make an attempt to coordinate on third-party discovery. Before
20   serving discovery on non-parties (whether a document request, deposition notice, or other), the
21   Parties shall consider whether the request may be served by joint subpoena of the Plaintiffs
22   collectively or Apple. Any correspondence with a non-party (including email) shall be provided to

23   all parties in the Related App Store Actions within 24 hours. Subpoenaed productions from non-

24   parties must be sent to all parties by the requesting party within 7 days. If, notwithstanding such

25   request, the non-party does not produce the materials to both sides, the issuing party shall provide a

26   copy of all materials to the other side within three business days after receipt of the materials from
     the non-party, subject to any limitations in the Protective Order.
27

28

     JOINT CASE MANAGEMENT STATEMENT - 18
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 21 of 25




 1            6.       All disclosures made pursuant to Fed. R. Civ. P. 26(f) (i.e., initial disclosures and

 2   expert disclosures) shall also be served on counsel for all parties in the Related App Store Actions.

 3            7.       Any cases that are subsequently related to the Related App Store Actions are to be

 4   bound by these protocols governing the coordination of discovery, as well as the stipulations

 5   regarding ESI and expert discovery.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT - 19
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 22 of 25




 1   EXHIBIT B (as adapted by Apple—the Developer Plaintiffs do not agree to a lockstep schedule
      with the Consumer Plaintiffs, whose case has been pending for much longer than theirs, and
 2                which already has proceeded through multiple motions to dismiss)
 3
                                 Consumer      Developer Plaintiffs’   Apple’s Proposal
 4          Deadline/Event       Plaintiffs’        Proposal
                                 Proposal
 5              Developer
               Consolidated                     September 30, 2019     September 30, 2019
 6            Complaint filed
 7              Defendant’s
                 Motion to                       October 30, 2019       October 30, 2019
 8               Dismiss
 9             Opposition to
               Defendant’s
10                                             November 29, 2019       November 29, 2019
                Motion to
                 Dismiss
11
             Alternatively, in
12             response to
              Defendant’s
13              Motion to
                 Dismiss,
14              Developer
              Plaintiffs file                  November 29, 2019       November 29, 2019
15              amended
              consolidated
16           complaint after
                motion to
17               dismiss
18           Reply in support
              of Defendant’s
19               Motion to                      December 13, 2019      December 13, 2019
                 Dismiss
20

21              Hearing on
                Defendant’s                     TBD per the Court      TBD per the Court
22               Motion to
                 Dismiss
23
               (If Developer
24             Plaintiffs file
                  amended
25              consolidated
              complaint after
                                                December 30, 2019       January 13, 2020
26               motion to
                  dismiss)
27              Defendant’s
                 Motion to
28                Dismiss

     JOINT CASE MANAGEMENT STATEMENT - 20
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 23 of 25




 1                                Consumer         Developer Plaintiffs’    Apple’s Proposal
            Deadline/Event        Plaintiffs’
 2                                                      Proposal
                                  Proposal
 3             (If Developer
               Plaintiffs file
 4                amended
                consolidated
 5            complaint after
                 motion to
                                                     January 29, 2020       February 12, 2020
 6                dismiss)
                 Plaintiffs’
 7              Response to
                Defendant’s
 8               Motion to
                  Dismiss
 9
              (If Developer
10            Plaintiffs file
                 amended
11             consolidated
             complaint after
12              motion to                            February 12, 2020      February 26, 2020
                 dismiss)
13             Defendant’s
             Reply in support
14             of Motion to
                 Dismiss
15
               (If Developer
16             Plaintiffs file
                  amended
17              consolidated
              complaint after
18               motion to                          TBD per the Court       TBD per the Court
                  dismiss)
19               Hearing on
                Defendant’s
20               Motion to
                  Dismiss
21
                                                Fact Discovery
22           Commencement         October 14,      Immediately (October       Immediately
               of Discovery          2019               7, 2019)
23
               Exchange of        October 14,
24                 Initial                           October 14, 2019       October 14, 2019
                                     2019
                Disclosures
25            Production of
                 materials        October 21,        October 21, 2019             N/A
26              provided to          2019
               governments
27              Deadline to                                                  12 months after
                                 12 months after   60 days after decision
              Complete Fact                                                  commencement
                                 commencement      on class certification
28              Discovery;                                                  (October 7, 2020)

     JOINT CASE MANAGEMENT STATEMENT - 21
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 24 of 25




 1                               Consumer         Developer Plaintiffs’     Apple’s Proposal
            Deadline/Event       Plaintiffs’
 2                                                     Proposal
                                 Proposal
                Deadline to      (October 7,
 3              amend the           2020)
                 pleadings
 4                                                  As necessary, but
                                                   Developer Plaintiffs
 5                                                 will endeavor to file
                                30 days prior to   any such motions at
 6                                  close of      least 30 days prior to      30 days prior to
                Discovery          discovery     the close of discovery      close of discovery
 7             motions filed     (September 7, in the Developer Case,       (September 7, 2020)
                                     2020)          based on the date
 8                                               proposed for the close
                                                   of discovery by the
 9                                                 Developer Plaintiffs
10                                          Class Certification
                  Class
11             Certification     30 days after                              30 days after end of
               Motion and         end of fact      September 30, 2020
12                                                                             fact discovery
               Supporting         discovery
              Expert Reports
13                Class
               Certification     60 days after                                  60 days after
14            Opposition and    submission of      November 16, 2020           submission of
               Supporting           motion                                         motion
15            Expert Reports
16                Class          30 days after                                  30 days after
                                                   December 16, 2020
               Certification    submission of                                  submission of
17                Reply           opposition                                     opposition
               Hearing on                         January 19, 2021, or at
                                 TBD per the
18                Class                                 the Court’s         TBD per the Court
                                   Court
               Certification                           convenience
19                                          Expert Discovery
20                               60 days after                                 60 days after
              Parties’ expert     decision on     60 days after decision     decision on class
21             reports filed         class        on class certification       certification
                                 certification
22                               45 days after        45 days after            45 days after
              Rebuttal expert      receipt of      submission of initial    submission of initial
23             reports filed    opening expert        expert reports           expert reports
                                    reports
24                               30 days after                                  30 days after
                                                      30 days after
             Close of Expert    submission of                                  submission of
                                                  submission of rebuttal
25           Discovery          rebuttal expert                                rebuttal expert
                                                     expert reports
                                    reports                                        reports
26                                         Dispositive Motions
27                               45 days after
             Opening brief                        45 days after close of    45 days after close
                                close of expert
28           filed                                  expert discovery        of expert discovery
                                   discovery
     JOINT CASE MANAGEMENT STATEMENT - 22
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
        Case 4:19-cv-03074-YGR Document 54 Filed 09/30/19 Page 25 of 25




 1                                 Consumer       Developer Plaintiffs’      Apple’s Proposal
            Deadline/Event         Plaintiffs’
 2                                                      Proposal
                                    Proposal
                                   45 days after
             Opposition brief    opening brief is 45 days
 3                                                         after opening       45 days after
             filed                                     brief is filed       opening  brief is filed
                                       filed
 4                                 30 days after                               30 days after
                                                      20 days after
             Reply brief filed   opposition brief opposition                 opposition  brief is
 5                                                           brief is filed
                                      is filed                                      filed
                                       To be
 6                                                 To be determined by      To be determined by
             Hearing              determined by         the  Court               the Court
                                     the Court
 7
                                                     Trial
 8                                Two weeks
             Pretrial             prior to trial             TBD                     TBD
 9           Conference               date
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT - 23
     Case No.: 19-cv-03074-YGR
     010818-11/1193865 V3
